Appeal from a decision of the Workmen’s Compensation Board, filed July 12, 1974, which determined that the death of the decedent herein was causally related to a compensable occupational disease and, accordingly, awarded death benefits to the claimant-widow. On August 26, 1953, decedent became disabled as a result of occupational silicosis and from that date until his death on May 16, 1968 he was paid compensation benefits. At the time of his death, it appears that he was likewise afflicted with diabetes, lung cancer and arteriosclerotic heart disease, and the sole question presented on this appeal is whether substantial evidence supports the board’s determination that his death was causally related to the occupational silicosis. We find that there is such support and that the board’s determination must, therefore, be affirmed. At all times pertinent herein, paragraph 28 (now 29) of subdivision 2 of section 3 of the Workmen’s Compensation Law provided for the payment of compensation benefits for "Silicosis or other dust diseases resulting in total disability or death.” In this instance, Dr. Schochet, a specialist in diseases of the chest who treated decedent and last saw him approximately two and one-half weeks before his death, testified that there was a causal relationship between decedent’s silicosis condition and his death. That another doctor testified to a contrary view presented only a conflict in the medical testimony which was within the board’s province to resolve (Matter of Palermo v Gallucci & Sons, 5 NY2d 529; Matter of Prue v Empire Scrap Metals, 32 AD2d 680). Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.